DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 12/27/2019 is acknowledged. This amendment amended the specification, abstract and claims 1 and 4-18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 reference “it”.  It is unclear which element “it” is referring to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 states “the communication interface … is configured to communicate with said external device”.  Claim 4 states “the communication interface … is configured to attempt to communicate with said external device”.  The “attempt to communicate” is inherent in the “configured to communicate” limitation in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (CN 106 137 210 A; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claims 1 and 17, Ge et al. discloses a Protective system (MTD paragraph 2), comprising: an airbag system (MTD paragraphs 9, 13) in the form of an inflatable helmet (MTD paragraphs 9, 13) for protecting a body part of a user in case of an accident (MTD paragraph 9), comprising a control unit (‘control circuit’; MTD paragraph 13) and a communication interface (‘Bluetooth’; MTD paragraph 13); and an external device (‘sign sensing device’; MTD paragraphs 9-13 or ‘external phone’ MTD paragraph 10) comprising a communication interface (‘physical sign and positioning unit’; MTD paragraphs 9-13), wherein the communication interface (‘Bluetooth’; MTD paragraph 13) of the airbag system (MTD paragraphs 9, 13) is configured to communicate with said external device (‘sign sensing device’; MTD paragraphs 9-13) using wireless communication (MTD paragraphs 9-13).  (Figs. 1-4, MTD paragraphs 1-49.)
With respect to claim 2, Ge et al. discloses the wireless communication is short-range wireless communication (MTD paragraphs 9, 13).  (Figs. 1-4, MTD paragraphs 1-49.)
With respect to claim 3, Ge et al. discloses the short-range wireless communication may pertain to any of Bluetooth, WLAN, WiFi, NFC, RF-ID or IrDA (MTD paragraphs 9, 13).  (Figs. 1-4, MTD paragraphs 1-49.)
With respect to claim 4, Ge et al. discloses the communication interface (‘Bluetooth’; MTD paragraph 13) of the airbag system (MTD paragraphs 9, 13) is configured to attempt to communicate with said external device (‘sign sensing device’; MTD paragraphs 9-13).  (Figs. 1-4, MTD paragraphs 1-49.)
With respect to claim 5, Ge et al. discloses the communication between the airbag system (MTD paragraphs 9, 13) and the external device (‘sign sensing device’; MTD paragraphs 9-13) is successful 
With respect to claim 11, Ge et al. discloses if the communication between the airbag system (MTD paragraphs 9, 13) and the external device (‘sign sensing device’; MTD paragraphs 9-13) is successful, the control unit (‘control circuit’; MTD paragraph 13) of the airbag system (MTD paragraphs 9, 13) is configured to put the airbag system (MTD paragraphs 9, 13) in an active state and/or to alert the user to manually change to an active state.  (Figs. 1-4, MTD paragraphs 1-49.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 106 137 210 A; Machine Translation of Description ‘MTD’) in view of Mazzarolo et al. (US 2015/0173433).
With respect to claims 6-10 and 12-13, Ge et al. discloses using Bluetooth and short-range communication but does not specifically state a communication distance.  Mazzarolo et al. teaches as a general principle that communication between the devices takes place when there is a predetermined 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. and Mazzarolo et al., as applied to claims 1, 4 and 12 above, and further in view of Bultel et al. (US 6,139,050) and Roder (DE 10 2006 037 731 A1; Machine Translation of Description ‘MTD’).
With respect to claims 14-15, Ge et al., as modified, is silent regarding preventing use of the electric bike or reducing the speed.  Bultel et al. teaches of wherein in the safety mode the controller of the motor bicycle is configured to lock the motor bicycle so as to prevent the user from using it (col. 2, lines 37-55) or to reduce the allowed speed of the electrical bicycle.  (Figs. 1-5, cols. 2-3.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Bultel et al. into the invention of Ge et al., as modified, in order to protect the occupant.  (Col. 2, lines 37-55.)  Roder teaches of the external device is an electric bicycle (MTD paragraph 136).  (Figs. 1-18, MTD paragraphs 36, 40, 63-73, 136.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Roder into the invention of Ge et al., as modified, in order to protect people in a variety of vehicles.  (Paragraph 136.)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 106 137 210 A; Machine Translation of Description ‘MTD’) in view of KR 20-0474020 Y1 (hereinafter KR ‘020).
With respect to claim 16, Ge et al. is silent regarding a bike lock.  KR ‘020 teaches of the external device is a bicycle lock (20).  (Figs. 1-5, MTD paragraphs 32-39.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in KR ‘020 into the invention of Ge et al. in order to prevent accidents.  (MTD Paragraph 1.)
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 106 137 210 A; Machine Translation of Description ‘MTD’) in view of Ambani (US 2013/0093585).
With respect to claims 18-19, Ge et al. is silent regarding a speaker.  Ambani teaches of a speaker (4, 5), and wherein the mobile phone (paragraph 10) is configured to stream audio data to said speaker; wherein the audio data is real-time navigation audio (paragraph 10).  (Figs. 1-5, paragraphs 40-54.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ambani into the invention of Ge et al. in order to provide enhanced functionality and safety.  (Paragraph 10.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614